Citation Nr: 1711592	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2016, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of hearing is of record.

In March 2016, the Board denied the Veteran's claim.  In December 2016, the United States Court of Appeals for Veterans Claims (CAVC) issued an Order vacating the March 2016 Board decision for bladder cancer and remanded the case to the Board.  The Court found the Board failed to provide adequate reasons or bases for its findings that bladder cancer first manifested more than one year after separation from service and that presumptive service connection under § 3.309 was rebutted by affirmative evidence to the contrary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A March 2010 medical opinion from a VA doctor reported that the Veteran had "intermittent painless gross hematuria throughout the Fall of 2006, to include the months of October, November, and December of 2006."  The doctor also stated that bladder cancer "likely was present for at least six months prior to [the Veteran's] first signs of hematuria."  This conflicts with the evidence of record, which reported that the Veteran denied hematuria in VA treatment records in March 2006 and October 2006 and a December 2006 VA treatment note staed that the Veteran had dark urine "with some blood clots no pain" starting the previous Sunday (i.e. in December).  It is unclear if the doctor based his assessment on medical documents or other information not of record.

Additionally, the doctor is unclear when exactly the hematuria was present, saying both it was present "in the Fall" and in October, November and December

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the doctor who wrote the March 2010 opinion.  

The doctor should clarify the basis of his statement that there was hematuria in October, November and December 2006.  Specifically, is the statement based upon clinical records or just an after the fact report by the Veteran?  If the opinion is based upon clinical records, copies of the records should be provided.

2. After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and the Veteran's representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






